Case 17-22689   Doc 35   Filed 10/06/18 Entered 10/06/18 22:34:59   Desc Imaged
                         Certificate of Notice Page 1 of 4
Case 17-22689          Doc 35   Filed 10/06/18 Entered 10/06/18 22:34:59             Desc Imaged
                                Certificate of Notice Page 2 of 4




  its proof of claim. In addition, a 1RWLFHRI7UXVWHH¶V2EMHFWLRQWR&ODLPRI&DVK2XW7LWOH/RDQV

  Claim Number 16 and Notice of Hearing >'NW@WKH³Notice´WKDWSURYLGHGIRUDPRQJRWKHU

  things, notice of the deadline of October 1, 2018, for filing responses to the Claim Objection,

  was properly served on Cash Out Title Loans, and no further notice is required. No responses to

  the Claim Objection have been filed.

           The Court has considered the Claim Objection, the Notice, and applicable law. Based

  thereon, and for good cause shown,

           IT IS HEREBY ORDERED THAT:

           (1)       The Claim Objection is SUSTAINED;

           (2)       Claim Number 16 is DISALLOWED as a priority claim but ALLOWED as a

  wholly secured claim.

                                - - - - - - END OF DOCUMENT - - - - - -




                                                   2
  4816-5709-7846\1
Case 17-22689        Doc 35   Filed 10/06/18 Entered 10/06/18 22:34:59               Desc Imaged
                              Certificate of Notice Page 3 of 4




                         DESIGNATION OF PARTIES TO BE SERVED

          Service of the foregoing 25'(56867$,1,1*75867((¶62%-(&7,2172
  CLAIM OF CASH OUT TITLE LOANS, CLAIM NUMBER 16 shall be served to the
  parties in the manner designated below:

  By Electronic Service: I certify that the parties of record in this case as identified below, are
  registered CM/ECF users and will be served notice of entry of the foregoing Order through the
  CM/ECF system:

      x    Terry L. Hutchinson tlh@infowest.com
      x    Michael F. Thomson thomson.michael@dorsey.com,
           montoya.michelle@dorsey.com;ventrello.ashley@dorsey.com
      x    Michael F. Thomson tr thomson.michael@dorsey.com,
           UT17@ecfcbis.com;montoya.michelle@dorsey.com
      x    United States Trustee USTPRegion19.SK.ECF@usdoj.gov

  By U.S. Mail ± In addition to the parties of record receiving notice through the CM/ECF system,
  the following parties should be served notice pursuant to Fed R. Civ. P. 5(b):

      Cash Out Title Loans
      1812 W Sunset Blvd. #16
      St. George, UT 84770




                                                   3
  4816-5709-7846\1
          Case 17-22689            Doc 35       Filed 10/06/18 Entered 10/06/18 22:34:59                         Desc Imaged
                                                Certificate of Notice Page 4 of 4
                                               United States Bankruptcy Court
                                                     District of Utah
In re:                                                                                                     Case No. 17-22689-WTT
Angelique J. DeWitt                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1088-2                  User: tdg                          Page 1 of 1                          Date Rcvd: Oct 04, 2018
                                      Form ID: pdfor1                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 06, 2018.
10998839       +Cash Out Title Loans,   1812 W. Sunset Blvd. #16,   St. George, UT 84770-6688

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 06, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 4, 2018 at the address(es) listed below:
              Michael F. Thomson    on behalf of Trustee Michael F. Thomson tr thomson.michael@dorsey.com,
               montoya.michelle@dorsey.com;ventrello.ashley@dorsey.com
              Michael F. Thomson tr    thomson.michael@dorsey.com, UT17@ecfcbis.com;montoya.michelle@dorsey.com
              Terry L. Hutchinson    on behalf of Debtor Angelique J. DeWitt tlh@infowest.com
              United States Trustee    USTPRegion19.SK.ECF@usdoj.gov
                                                                                              TOTAL: 4
